Citation Nr: 1022888	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, M.M., and M.H.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION


The Veteran had active military service from January 1942 to 
May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.  

In May 2010, the Veteran and two witnesses testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  The 
appellant submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the appellant.  In addition, the record was held 
open for 30 days for the Veteran to submit further evidence.  
No such further evidence was received by the Board.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue 
currently before the Board was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating assignment, the Board has characterized the 
rating issue on appeal as a claim for an initial evaluation 
in excess of 10 percent.  Analysis of the issue, therefore, 
requires consideration of the rating to be assigned effective 
from the date of award of service connection for the claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  From June 7, 2006 through July 27, 2009, the Veteran's 
bilateral hearing loss disability has been clinically shown 
to be manifested by no worse than Level VIII hearing in the 
right ear, which has an exceptional pattern of hearing 
impairment, and Level II hearing in the left ear.

2.  From July 28, 2009, the Veteran's bilateral hearing loss 
disability has been clinically shown to be manifested by no 
worse than Level VI hearing in the right ear, which has an 
exceptional pattern of hearing impairment, and Level I 
hearing in the left ear. 


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for bilateral hearing loss disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.85, 
4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Veteran is appealing the initial rating assignment as to 
his bilateral hearing loss disability.  Because the November 
2006 RO decision granted the Veteran's claim of entitlement 
to service connection, that claim was substantiated.  His 
filing of a notice of disagreement to the November 2006 
initial rating assignment does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to the 
initial rating assignment triggers VA's obligation to advise 
the Veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  38 U.S.C.A. 
§§ 5104, 7105 (West 2002).  

The May 2008 statement of the case (SOC) and October 2009 
supplemental SOC (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating hearing loss 
disability (38 C.F.R. §§ 4.85, 4.86).  The Veteran was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above that assigned.  Therefore, the Board finds that 
the Veteran has been informed of what was necessary to 
achieve a higher rating for the service-connected disability 
at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), VA and 
private medical examination and treatment records, and the 
statements of the Veteran and two witnesses in support of his 
claim.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

VA examinations with respect to the issue of hearing loss 
disability were obtained in August 2006 and July 2009.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are adequate, 
as they are predicated on a full audiometric examination of 
the Veteran and a review of his claims file.  The examination 
reports provided findings for consideration in rating the 
hearing loss disability.  Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The August 2006 and July 2009 Veteran 
examination reports do not describe the functional effects 
caused by the Veteran's hearing loss disability.

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted, that "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra- schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application." Id.

While the August 2006 and July 2009 examiners failed to 
address the functional effect of the Veteran's hearing loss 
disability, the Board notes that other evidence of record, to 
include the Veteran's statement in his VA Form 9, and the May 
2010 Board hearing testimony of the Veteran, M.M., and M.H., 
reflects that the Veteran averred difficulty hearing in 
public, distinguishing voices, hearing over a telephone, 
hearing with background noises, hearing when children are 
screaming due to their high pitch tones, hearing with 
tinnitus, and playing ball.  In addition, the witnesses also 
described his hearing difficulty with whispered voices, while 
mowing the lawn, and while driving.  Therefore, while the VA 
examinations are defective under Martinak, the Board finds 
that no prejudice results to the Veteran in that the 
functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).  Moreover, as the Court noted in Martinak, even if 
the audiologist's description of the functional effects of a 
Veteran's hearing disability was somehow defective, the 
"appellant bears the burden of demonstrating on appeal any 
prejudice caused by a deficiency in an examination." Id. At 
456.  The Veteran has failed to do so in the present case.  

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

Legal criteria

Rating Disabilities

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  This appeal originates from a 
rating decision that granted service connection and assigned 
the initial rating.  Accordingly, "staged" ratings may be 
assigned, if warranted by the evidence.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometric test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometric test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2009).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran is service-connected for bilateral hearing loss 
evaluated as 10 percent disabling effective from June 7, 
2006.  The Veteran avers that he is entitled to a higher 
evaluation.  In a statement dated in November 2007, the 
Veteran averred that he was wearing hearing aids and that his 
hearing loss "is a lot worse" than 10 percent.  His 
daughter, M.H., testified at the May 2010 Board hearing that 
the Veteran's hearing is "ten times over worse" than it was 
in 2006.

The pertinent competent clinical evidence of record consists 
of an August 2006 audiology evaluation report.  The report 
revealed the relevant puretone thresholds, in decibels, were 
as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

80
75
95
90
LEFT

25
40
60
65

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
85 decibels.  His puretone threshold average for the left ear 
was recorded as 48 decibels.  His speech recognition ability 
was 72 percent for the right ear and 88 percent for the left 
ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the August 2006 VA 
audiological examination findings, the Veteran's right ear 
hearing loss is a Level VII impairment based on a puretone 
threshold average of 85 decibels and a 72 percent speech 
recognition score.  The Veteran's left ear hearing loss is a 
Level II impairment based on a puretone threshold average of 
48 decibels and an 88 percent speech recognition score.  
Therefore, the Veteran's right ear is considered the poorer 
ear.

Applying the criteria from Table VI to Table VII, based on 
the results of the August 2006 VA audiological examination 
findings, a 10 percent evaluation is derived.  The Board has 
considered the provisions of 38 C.F.R. § 4.86 and Table VIA.  
Because the Veteran's puretone thresholds, for the right ear, 
in each of the four specified frequencies above is 55 
decibels or more, the provisions of § 4.86(a) apply, but 
these provisions, which indicate a Level VIII impairment for 
the right ear, do not allow for a higher percentage 
evaluation based on Table VII. 

An October 2006 private audiology record includes a graph of 
the Veteran's hearing condition.  The audiologist did not, 
however, provide specific numerical readings at the different 
threshold levels.  The Board is unable to interpret 
audiograms which are presented in graphic rather than 
numerical form. See Kelly v. Brown, 7 Vet. App. 471 (1995), 
and Colvin v. Derwinski, Vet. App. 171, 175 (1991).  The 
Board notes that the record was kept open for 30 days after 
the Board hearing, for the Veteran to submit a medical 
interpretation of the graph; however, VA has not received any 
such report.  (See Board hearing transcript, page 13).  
Moreover, the Board notes that a more current audiology 
report is of record.

A July 2009 audiology evaluation report revealed the relevant 
puretone thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

80
65
75
80
LEFT

30
50
60
65

On the basis of the numbers shown above, the Veteran's pure 
tone threshold average for the right ear was recorded as 75 
decibels.  His puretone threshold average for the left ear 
was recorded as 51 decibels.  His speech recognition ability 
was 84 percent for the right ear and 92 percent for the left 
ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the July 2009 VA 
audiological examination findings, the Veteran's right ear 
hearing loss is a Level III impairment based on a puretone 
threshold average of 75 decibels and an 84 percent speech 
recognition score.  The Veteran's left ear hearing loss is a 
Level I impairment based on a puretone threshold average of 
51 decibels and a 92 percent speech recognition score.  
Therefore, the Veteran's right ear is considered the poorer 
ear.

Applying the criteria from Table VI to Table VII, based on 
the results of the July 28, 2009 VA audiological examination 
findings, a 0 percent evaluation is derived.  The Board has 
considered the provisions of 38 C.F.R. § 4.86 and Table VIA.  
Because the Veteran's puretone thresholds, for the right ear, 
in each of the four specified frequencies above is 55 
decibels or more, the provisions of § 4.86(a) apply.  Thus, 
in accordance with Table VIA, the Veteran's right ear is a 
Level VI impairment.  Applying the criteria form Table VIA to 
Table VII, a 0 percent evaluation is derived.  

The Board notes that the Veteran avers that his hearing 
acuity has gotten worse since 2006.  The clinical evidence of 
record establishes that his hearing acuity has actually 
improved in the right ear, and gotten worse in the left ear.  
Nevertheless, a 10 percent evaluation is still warranted.  
The Board also acknowledges the testimony of the witnesses 
with regard to the Veteran's hearing.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
Veteran's impairment.  Furthermore, the opinions and 
observations of the Veteran and witnesses alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu, supra.

In conclusion, higher ratings are not appropriate for the 
Veteran's bilateral hearing loss disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular consideration

The Board finds that the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2009) is not warranted.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


